Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/2022 has been entered.


Response to Arguments
Applicant's arguments directed to newly amended claims filed 11/4/2022 have been fully considered but they are not persuasive. 

The assertions that the Office is not acknowledging and interpreting the functional language of the claim is not accurate.   As the arguments imply only the interpretation of “programed to” and appear to suggest “configured to” is synonymous to “programmed to”.   These arguments bring to light questions regarding the scope of the invention should the invention be a specific inventive program enabling the controller to perform the specifically recited functions such as making “assignments” and then specifically using the “assignments” to supply gas at specific time during the programming.

It is noted, the pending claims are interpreted using the plain meaning of the language as provided in the claims.  The claims recite “configured or programed to”.  The language “OR” is a alternative clause (i.e. Markush claim) which recites two different options for the claim.  “Configured to” is conventionally understood to describe a hardware configuration based upon and/ capable of performing any further recited functional language used to describe the device(i.e. see MPEP 2114 II for guidance).  
“Programmed to” conventionally relates to software that is programed to perform the further recited functional language, thereby describing a particular device with a specific program or steps programed specifically to perform recited functions/steps (See MPEP 2181 II B for guidance.  Note: “programmed to” can invoke 112(f) and/or 112 6th paragraph issues.)

The originally filed written description merely mentions “program” in paragraphs 7 10 and 12, however a specific program or coding to achieve the recited functions/functionality of a specific controler is not disclosed.  Reading the claim as “programed to” envokes the question:  What is the specific program to make and use the assessment?   How would one of ordinary skill be able to perform the step of “make and assignment”?  What is the criteria for making a assignment?  What data is used?  How is data obtained?  The originally filed written description is silent upon this information.

In view of the Remarks filed 11/4/2022, if the language “configured to” and “programed to” is synonymous as it appears to be argued, then the alternative clause would be redundant and not make sense (See 112 rejection and objections below).  

Using the plain understanding of “configured to” and “programmed to” the claims as presented provide two distinct claim interpretations.  The claims remain rejected under the “configured to”  Thereby examined using the guidance of MPEP 2114 I-IV.




Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 6-9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As it appears to be argued in the Remarks filed, 6/24/2022 and 11/4/2002, the language “configured to” and “programed to” are to be interpreted as synonymous.  If this is accurate, the scope of recited Markush grouping of alternatives is not understood.  It is not explicitly understood how the scope is claimed to be one or the other, yet the same thing.  If they are the same, then the Markush form is incorrect.
Appropriate correction is required.





Claims 6-9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claimed programing of a controller to have the capability to perform the step of “make a assignment” and then subsequently using the “assignment” to “supplying the clean gas to the at least one nozzle in the at least one shelf, based upon the assignment” is not described in the originally filed application sufficiently for one of ordinary skill in the art to make use of the invention.  
The claimed computer implemented program which enables a specific controller to perform the specific function is not sufficiently described in the application to enable one of ordinary skill in the art to practice the invention.  The “program” is essentially a Blackbox as there is no details of the program provided.  For example:  What is the criteria for an assignment in the program?  Is data used for the assignment?  If so, where is the data obtained and how?  Once the assignment is obtained, how is the supplying gas specifically controlled?  Is there a special algorithm that dictates pressure, temperature, rate, etc of the “supplying”?	  Without any providing of detailed description of the program it is unclear how one would be expected to make or use the invention.  There is effectively infinite possibilities, thus creating a blackbox issue with the claim.

The terminology “programmed to” is generally understood to evoke language identifying a specific computer/controller, however as discussed above, the original written description fails to provide any sufficient detailed description of the program.   If the claims are to rely upon specific programing of a controller to enable specific functionality, then the program should be described in enough detail one can repeatably make and use the program. 

Due to the lack of written description detailing the program, the scope of the subject matter which the inventor or a joint inventor regards as the invention is not fully understood as the claims fail particularly point out and distinctly claim the subject matter which the applicants consider the invention.


Claim Objections
Claims 6-9 and 13 are objected to because of the following informalities:  
As it appears to be argued in the Remarks filed, 6/24/2022 and 11/4/2002 the language “configured to” and “programed to” are argued to be synonymous.  If this is accurate, the scope of recited Markush grouping of alternatives is not understood.  It is not explicitly understood how the scope is claimed to be one or the other, yet they are the same thing.  If they are the same, then the Markush form is incorrect.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahara et al. (US 20140017040 A1).

Regarding claims 6, Takahara et al. teaches a storage system (Abstract & Figs. 1-4) comprising: 
a plurality of shelves 10a each includes at least one nozzle 10i to supply clean gas (i.e. Nitrogen) into containers 50 (¶79); 
a plurality of flow amount controllers 40 to respectively control a supply amount of the clean gas to the at least one nozzle 10i (Note: fig. 1 depicts a plurality of mass flow controllers 40.  ); 
at least one transport apparatus (CV/22/23/24/E) to transfer the containers 50 to and from the shelves 10a; and 
a controller H1/H2/H3/HS  (claims 1-7, Fig. 5 & ¶93, 114, 115) to control the at least one transport apparatus and the flow amount controllers; 
wherein the controller is configured or [sic] programmed to: 
unload an incoming container on a shelf of the plurality of shelves (¶93+ - container is placed on shelf);
make an assignment of at least one shelf in preparation to store a next incoming container immediately after the unloading of the incoming container is completed and before the occurrence of the next incoming container into the storage system (¶94-103 – Takahara describes a controller that assigs (¶94) containers to shelves and activates the gas prior (¶97) to the container reaching the shelf);
control one of the flow amount controllers to supply the clean gas to the at least one nozzle in the at least one shelf, based upon the assignment and start the supply of the clean gas to the at least one nozzle at a time when the assignment is made and  before the occurrence of the incoming container into the storage system [i.e. in/on shelf] (¶94-97-103, 108, 109, and Figs. 5, 7-11 –the computer implemented fictional language does not distinguish over the prior art apparatus.  See MPEP ¶2114 II-IV  Note: “configured to or programed to” does not necessarily require a specialized processor storing the specific instructions (i.e. programed).  Note that the Applicant’s specification does not provide any details of the specific programing.  No code is provided.  Only a generic statement that a controller is programed is found in paragraphs 7, 10 and 12. )  
The language encompasses all capable apparatus which may be manually operated (i.e. configured to).  ¶100 of Takahara and fig. 6 teaches “The nozzle purge pattern P1 is a feed pattern for discharging nitrogen gas from the discharge nozzle 10i of the target storage section 10S for a set period t1 immediately before a container 50 is stored in a storage section 10S. More specifically, when the purge controller H1 receives, from the stocker controller H2, retrieval completion information indicating that the stacker crane 20 has received the container 50 to be carried in from the carry in and out location, the purge controller H1 commands the target flow rate for nozzle cleaning given by the nozzle purge pattern P1 to the mass flow controller 40”  As taught by Takahara, clean gas may be started before the occurrence of the incoming container, thus the apparatus is clearly configured to supply the clean gas at the specified time.   See Takahara figs. 8-9.T and paragraphs 93-104.
Regarding the capability of programing the operation, Takahara et al. paragraphs 94+ discuss the capability of the operation and functionality to be programed, as such it would be obvious to one of ordinary skill in the art program the operation as disclosed in Takahara et al. and claimed.  Therefore, it is at least obvious, the controllers of Takhar a capable of being programed.
As such the claimed apparatus is obvious over Takahara, as the recited functional language does not provide for a clear structural distinction over the apparatus of Takahara.  See MPEP 2114 for guidance.

Regarding claim 7, Takahara et al. teaches a storage system according to claim 6, wherein the storage system is a purge stocker and includes an entrance and dispatch port (Takahara et al.  Figs. 1-5); 
the at least one transport apparatus transports the containers between the entrance and dispatch port and the shelves (Takahara et al.  Figs. 1-5); and 
the controller is further configured or programmed to make the assignment of the at least one shelf in advance, before the incoming container arrives at the entrance and dispatch port (¶94-100, 108, 109, and Figs. 5, 7-11).

Regarding claim 8, Takahara et al. teaches a storage system according to claim 6, wherein the controller is further configured or programmed to control the one of the flow amount controllers to intermittently supply the clean gas to the at least one nozzle in the at least one shelf (¶94-100, 108, 109, and Figs. 5, 7-11).

Regarding claim 9, Takahara et al. teaches a storage system according to claim 6, wherein the at least one transport apparatus is provided with a transfer device entering into and unloading the next incoming container on the shelves; and the controller is further configured or programmed to control the one of the flow amount controllers to supply a larger flow amount of the clean gas to the at least one nozzle, from when the transfer device starts advancement towards the at least one shelf and until completing unloading of the next incoming container, than an amount before the transfer device starts advancement (¶94-100, 108, 109, and Figs. 5, 7-11).



Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahara in view of Aggarwal (US 20040182472 A1) and/or Yamazaki (US 20120083918 A1).

Regarding claim 13, Takahara et al. teaches a storage system according to claim 9, wherein the controller is further configured or programmed to: control the one of the flow amount controllers to supply the clean gas to a portion of the next incoming container after the supply of the clean gas to the at least one nozzle; and control the one of the flow amount controllers to supply the clean gas to an inside of the next incoming container after the supply of the clean gas to the portion of the next incoming container (¶94-100, 108, 109, and Figs. 5, 7-11).

Takahara is merely silent upon the specific location of where the gas is supplied to the container/foup.  At the time of the invention, foups were known to have inlet and outlet ports on the bottom wall.  See Aggarwal fig. 4 and ¶24 demonstrating a conventional container/foup in the art at the time of the invention.  

    PNG
    media_image1.png
    466
    543
    media_image1.png
    Greyscale

Alternatively, as taught in Yamazaki, inlets may be located in a upper region of a container/foup and outlets in the bottom portion.  This type of inlet and outlet configuration enables downward gas flow which can mitigate cross contamination of particles bye “surprising soaring or particles”.  See Tamazaki ¶59.
Both cited secondary references teach the general understanding and capability of applying clean gas to the bottom of foups. One of ordinary skill in the art knowing containers/foups have inlets/outlets located in the regions for the purpose of applying gas to the bottom portion, it would be obvious to one of ordinary skill in the art to modify the apparatus of Takahara to accept containers/foups with the inlets/outlasts in the implied location to enable the requirements of the known containers/foups at the time of the invention.
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  KSR Int'l Co v. Teleflex Inc.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2822



11/21/2022
/JARRETT J STARK/Primary Examiner, Art Unit 2822